 

 
     
 
     

Xavier R. Donaldson Ozro Thaddeus Wells

  

as Attorneys at Law
P ul B
Anthony §S. Chilliest 1825 Park Avenue, Suite 1102 . aula Brown
“Member NY & NJ Bars New York, New York 10035 Jason Foy"
Telephone: (212) 722-4900 _OF fF Counsel, cacniasas i ;
Facsimile: (212) 722-4966

er JAN 2 of at

January 27, 2
VIA ECF SO ORDERED
Honorable George B. Daniels The status conference
United States District Court Judge scheduled for January 28,
Southern District of New York 2020 is adjourned to February
500 Pearl Street 18, 2020 at 10:00 a.m.

New York, NY 10007

uv 6 3 Doel

“é Bem m ph paster
. GORGE ED. CANT ELS _

 
 

Re: United States of America v. Ronald Godbofdg}
17 Cr 674 (GBD)

Your Honor,

As the Court is aware, I represent the defendant in the above-captioned matter. Presently,
Mr. Godbold is scheduled for a conference tomorrow January 28, 2020. With the consent of the
Government and the Probation Department, we are respectfully requesting a three (3) week
adjournment of said conference. We make this request to allow us time to conduct some
investigation into this matter and also to allow counsel to finish preparing for a federal trial in
this District.

Thank you in advance for your consideration.
Sincerely,
DONALDSON & CHILLIEST, LLP

CUS

avier R. Donaldson, Esq.

 
